NEBEKER, Chief Judge, filed the opinion of the Court. KRAMER, Judge, filed a dissenting opinion in which STEINBERG, Judge, joined. STEINBERG, Judge, filed a dissenting opinion.
NEBEKER, Chief Judge:
The appellant, Richard Linville, appeals from a February 28, 1996, decision of the Board of Veterans’ Appeals (Board or BVA) which denied an increased evaluation for post-traumatic stress disorder, and from *62a September 12,1996, decision of the Deputy Vice Chairman of the BVA which denied reconsideration of the February 28, 1996, BVA decision. The Secretary has moved to dismiss. A disagreement between panels of the Court on the question at issue in this case and in the case of Bethel v. West, U.S. Vet.App. No. 96-1738 (Notice of Appeal filed Dec. 23, 1996), gives rise to this en banc decision. The question now presented is whether the motion for reconsideration, filed more than 120 days after the BVA decision but postmarked within the 120-day period, can serve to confer jurisdiction on this Court. We hold that it cannot, and accordingly dismiss the appellant’s appeal for lack of jurisdiction.
The underlying Board decision was dated February 28, 1996. On July 19, 1996, the Board stamped the appellant’s motion for reconsideration as received. At that time, it was 142 days after the date the BVA decision was mailed, however, the envelope was postmarked “June 19, 1996,” or 112 days after the BVA decision was mailed. On September 12, 1996, the Deputy Vice Chairman of the Board denied the appellant’s motion for reconsideration. On January 10, 1997, the appellant filed a Notice of Appeal (NOA) from the decision of the Board, and from the decision of the Deputy Vice Chairman of the Board which denied reconsideration. January 10,1997, was less than 120 days after the Deputy Vice Chairman’s denial of reconsideration.
The Secretary moved to dismiss, asserting that the appellant had filed an untimely NOA. The appellant filed a response to the Secretary’s motion, arguing that his NOA was timely because he mailed his motion for reconsideration to the Board on June 19, 1996, 112 days after the BVA mailed notice of its decision.
This Court’s appellate jurisdiction derives exclusively from the statutory grant of authority provided by Congress, and the Court may not extend its jurisdiction beyond that permitted by law. Christianson v. Colt Indus. Operating Corp., 486 U.S. 800, 818, 108 S.Ct. 2166, 2178-79, 100 L.Ed.2d 811 (1988); see also Prenzler v. Derwinski, 928 F.2d 392 (Fed.Cir.1991); Skinner v. Derwinski, 1 Vet.App. 2 (1990). To be timely filed under Rule 4 of this Court’s Rules of Practice and Procedure and precedents construing 38 U.S.C. § 7266(a), an NOA must be received by the Court, or postmarked within 120 days after the BVA decision is mailed to an appellant. See Butler v. Derwinski, 960 F.2d 139 (Fed.Cir.1992). This Court may not review denials of reconsideration by the BVA Chairman in cases where it does not already have jurisdiction by virtue of a timely appeal from a final Board decision. Mayer v. Brown, 37 F.3d 618 (Fed.Cir.1994). The Court has determined that jurisdiction also attaches in those cases in which the appellant has: (1) filed a motion for BVA reconsideration within 120 days after the mailing date of the BVA decision; and then (2) filed an NOA within 120 days after the BVA Chairman has denied the reconsideration motion.
In Rosler v. Derwinski, 1 Vet.App. 241, 249 (1991), the Court held that filing a motion for reconsideration during this Court’s 120-day judicial appeals period defeated the finality of the underlying BVA decision and the start of the 120-day judicial appeals period until the mailing to the claimant of notice of the Chairman’s denial of that motion. In dictum, the Court further advised the following:
In determining whether the initial reconsideration motion was filed within the 120-day judicial appeal period, the BVA, in essence, will need to treat the motion as if it were an NOA filed with this Court and apply our decisions in determining the length of the judicial appeal period and the application of 38 U.S.C. [§ 7266(a) ] to the facts of the particular case.
Id. at 249. From the facts of Rosier, it is clear that this sentence was included for the sole purpose of instructing the Board as to when an appellant needed to be advised of a right of appeal to this Court after Board denial of the motion for reconsideration. Id.
Three years later in 1994, Congress amended 38 U.S.C. § 7266(a) to provide that an NOA “shall be deemed to be received by the Court ... [o]n the date of receipt by the Court, if the notice is delivered” or “[o]n the date of the United States Postal Service *63postmark stamped on the cover in which the notice is posted, if the notice is properly addressed to the Court and is mailed ... [and if the] postmark ... is ... legible.” Veterans’ Benefits Improvements Act, Pub.L. No. 103-446, § 511, 108 Stat. 4645, 4670 (1994). The Court then amended its Rule 4(a) to implement the law change. Rule 4(a) of the Court’s Rules of Practice and Procedure currently states that an NOA shall be deemed to be received:
(1) on the date of its legible postmark, affixed by the United States Postal Service (not including a postage-metered date imprint other than one affixed by the United States Postal Service) on the cover in which the Notice is posted, if the mailing is properly addressed to the Court and is mailed; or
(2) on the date of its receipt by the Clerk, if it does not bear a legible postmark affixed by the United States Postal Service, or it is delivered or sent by means other than United States mail, including facsimile.
Despite the U.S. Postal Service postmark which-indicates that the motion was mailed within the statutory period, the Board received the appellant’s motion for reconsideration more than 120 days after the BVA’s final decision. We find nothing which authorizes this Court to extend, ipse dixit, to VA the eongressionally mandated postmark rule. See Rosier, supra; see also 38 U.S.C. §§ 7105(b)(1) (pertaining to filing Notices of Disagreement), 7266(a) (for filing Notices of Appeal). Nor are we persuaded that the normally-disfavored rule of legislation by implication is an appropriate rationale for extending the postmark rule, which by the express terms of the statute is confined to this Court. See, e.g., Patterson v. McLean Credit Union, 491 U.S. 164, 175, n. 1, 109 S.Ct. 2363, 2371 n. 1, 105 L.Ed.2d 132 (1989) (“It does not follow, however, that Congress’ failure to overturn a statutory precedent is reason for this Court to adhere to it. It is ‘impossible to assert with any degree of assurance that congressional failure to act represents’ affirmative congressional approval of the Court’s statutory interpretation.... Congress may legislate, moreover, only through the passage of a bill which is approved by both Houses and signed by the President. See U.S. Const., Art. I. § 7, cl. 2. Congressional inaction cannot amend a duly enacted statute.” (citations omitted) (quoting Johnson v. Transportation Agency, Santa Clara County, 480 U.S. 616, 671-72, 107 S.Ct. 1442, 1472-73, 94 L.Ed.2d 615, (1987))); Radzanower v. Touche Ross & Co., 426 U.S. 148, 154, 96 S.Ct. 1989, 1993, 48 L.Ed.2d 540 (1976) (“ ‘It is, of course, a cardinal principle of statutory construction that repeals by implication are not favored.’ ”) (citations omitted); Helvering v. Hallock, 309 U.S. 106, 121, 60 S.Ct. 444, 452-53, 84 L.Ed. 604 (1940) (“[W]e walk on quicksand when we try to find in the absence of corrective legislation a controlling legal principle”). As the Supreme Court has stated, “It is at best treacherous to find in Congressional silence alone the adoption of a controlling rule of law.” Girouard v. United States, 328 U.S. 61, 69, 66 S.Ct. 826, 830, 90 L.Ed. 1084 (1946); see also Immigration and Naturalization Service v. Chadha, 462 U.S. 919, 944-51, 103 S.Ct. 2764, 2780-81, 77 L.Ed.2d 317 (1983) (discussing Article I of the Constitution and the importance of the bicameral and Presidential acquiescence requirements found therein).
Thus, this Court cannot impose the mailbox rule on VA, or require the Secretary to preserve or produce the postmarked envelope in which a motion for reconsideration was received, despite his having done so here. Such action, if deemed wise, is for the Congress to undertake. The Rosier directive, which was aimed at a wholly different issue, cannot form the predicate to do so. Accordingly, the Court holds that the postmark rule, as applied by congressional directive to NOAs filed in this Court, may not, short of a corresponding congressional directive, be extended to motions for reconsideration before the Chairman. In the present case, the request for reconsideration was filed more than 120 days after the BVA’s final decision; therefore, the 120-day NOA period had expired and the Court is without jurisdiction to review Mr. Linville’s appeal.
*64The Secretary’s motion to dismiss this appeal for lack of jurisdiction is granted. The appeal is DISMISSED.
KRAMER, Judge, with whom
STEINBERG, Judge, joins, dissenting:
In Rosler v. Derwinski, 1 Vet.App. 241, 249 (1991), the Court stated:
In determining whether the initial reconsideration motion was filed within the 120-day judicial appeal period, the BVA, in essence, will need to treat the motion as if it were [a Notice of Appeal (NOA) ] filed with this Court and apply our decisions in determining the length of the judicial appeal period and the application of 38 U.S.C. § 4066(a) [now § 7266(a)] to the facts of the particular case.
In other words, according to Rosier, the filing date of a motion for reconsideration with the BVA is to be determined in the same manner as the-filing date of an NOA, which is controlled by 38 U.S.C. § 7266(a). Section 7266(a) of title 38, U.S.Code, provides:
(3) [An NOA] shall be deemed to be received by the Court as follows:
(B) On the date of the United States Postal Service postmark stamped on the cover in which the notice is posted, if the notice is properly addressed to the Court and is mailed.
(4) For [an NOA] mailed to the Court to be deemed to be received under paragraph (3)(B) on a particular date, the United States Postal Service postmark on the cover in which the notice is posted must be legible. The Court shall determine the legibility of any such postmark and the Court’s determination as to legibility shall be final and not subject to review by any other Court.
In this case, the appellant’s motion for reconsideration was legibly postmarked on June 19, 1996, 112 days after the date on which the BVA mailed notice of its decision. Pursuant to 38 U.S.C. § 7266(a)(3)(B) and (a)(4) and Rosier, supra, the Court should hold that the appellant’s motion for reconsideration is deemed received by the BVA on June 19,1996, the date of the postmark, thus tolling the 120-day period for filing an NOA with the Court under section 7266(a).
The majority argues that the above quoted language from Rosier applies only to determining when a movant for BVA reconsideration whose motion has been denied must be advised of his or her appellate rights. However, if that Rosier language applies only to the BVA’s duty to provide notice of appellate rights, and not to the rights themselves, it would seem that the rather peculiar result is that, in some eases, such as the one before us, the BVA would be required to apply the postmark rule to its notice duty and, as a result, inform claimants of appellate rights that they do not possess.
The majority further argues that the postmark rule can be adopted only legislatively, not judicially.. In doing so, the majority fails to recognize that the Rosier doctrine itself is a judicial creation by this Court based on Supreme Court precedent in ICC v. Brotherhood of Locomotive Engineers, 482 U.S. 270, 107 S.Ct. 2360, 96 L.Ed.2d 222 (1987) and opinions thereafter in the federal courts. See Rosler, 1 Vet.App. at 244-246. Moreover, when Rosier was issued, it incorporated, for the purpose of determining whether the NOA filing period was tolled by a motion for BVA reconsideration, the 120-day statutory limitation applicable only to an NOA filed with the Court. Rosler, 1 Vet.App. at 249. Thus, it follows that the statutory postmark rule applicable to an NOA should also be incorporated into the Rosier doctrine. Instead of assuring that the tolling doctrine judicially created in Rosier consistently incorporates legislative enactments relevant to the 120-day NOA filing requirement, this decision results in our arbitrary and unpredictable selection of which statutory provisions are to be incorporated and which are not.